Citation Nr: 0726061	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-40 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 through 
August 1962.  A corrected Form DD-214 was received into the 
claims folder in May 2007.  The corrected DD-214 shows that 
the veteran was discharged under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Board notes that the veteran also filed a 
notice of disagreement with regard to the issues of 
entitlement to service connection for bilateral tinnitus and 
low back pain.  The veteran, however, has only perfected the 
appeal as to the above captioned issue.  See December 2005 VA 
Form 9.  The issues of entitlement to service connection for 
bilateral tinnitus and entitlement to service connection for 
low back pain are not under the Board's jurisdiction at this 
time.

The veteran's appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran's claimed entitlement to service connection for a 
bilateral knee condition is not yet ready for final 
adjudication.  He was afforded a Travel Board Hearing in May 
2007, at which time he identified potentially existing 
evidence that is not yet associated with the claims folder.  
The Board notes that, throughout the hearing, the veteran did 
identify several doctors that are retired, or deceased, or 
who have destroyed their records due to the passage of time.  
However, the veteran and the undersigned also discussed the 
potential that evidence may exist from the Mayo Clinic, in 
addition to the December 1989 report that is part of the 
claims folder.  
See hearing transcript at pages 13-14.  The veteran 
specifically stated that he wished for VA's assistance in 
obtaining those records.  See hearing transcript at page 14.  
The veteran also stated that he saw a doctor in December 2005 
that then referred him another doctor in Desert Springs.  See 
hearing transcript at page 8.  There are no December 2005 
medical records in the claims folder from any source.  The 
veteran did not particularly identify the December 2005 
physicians, so it is unclear whether they are private or VA.

Under 38 C.F.R. § 3.159(c), VA has a duty to assist the 
veteran in obtaining relevant records from both private and 
VA healthcare providers.  Because VA is aware of potentially 
relevant records in existence that are not associated with 
the claims folder, a remand is required in accordance with 
its duty to assist.

Thus, the case is REMANDED for the following action:

1.  Obtain from the veteran the names and 
addresses of all healthcare providers, 
both VA and private, that have treated the 
veteran for his knee disability since 
service, with the exception of those whose 
records are no longer available due to 
death, retirement, destruction of records.  
This should include information regarding 
the two doctors the veteran saw in 
December 2005.  Have the veteran complete 
authorizations to obtain records from all 
private doctors identified.  Then, obtain 
all relevant, non-duplicative medical 
evidence and associate it with the claims 
folder.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



